IN THE COURT OF APPEALS OF IOWA

                                    No. 13-1310
                               Filed October 1, 2014


IN RE THE MARRIAGE OF DAVID PAUL WALKER
AND JEANETTE RENEE WALKER

Upon the Petition of
DAVID PAUL WALKER,
      Petitioner-Appellant,

And Concerning
JEANETTE RENEE WALKER,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Wright County, Rustin T.

Davenport, Judge.



       David Paul Walker appeals from the property distribution and alimony

provisions of the parties’ dissolution decree. AFFIRMED AS MODIFIED.




       Pamela J. Walker, Johnston, for appellant.

       Vicki R. Copeland of Wilcox, Polking, Gerken, Schwarzkopf, Copeland &

Williams, P.C., Jefferson, for appellee.



       Heard by Danilson, C.J., and Vogel and Bower, JJ.
                                           2


DANILSON, C.J.

       David Paul Walker appeals from the property distribution and alimony

provisions of the parties’ dissolution decree. He contends the division of property

is based upon erroneous factual findings and is inequitable. He also objects to

the award of alimony beyond his retirement.            We affirm with minimal

modifications, including a reduced cash equalization payment, amended debt

allocation, and modification of language to eliminate any question of David’s

ability to modify alimony in the future.

       I. Background Facts and Proceedings.

       The following facts can be gleaned from the trial court testimony and

exhibits. David and Jeanette Walker lived together about a year before they

were married in August 2002. When they married, David was forty-nine years

old, and Jeanette was thirty-nine years old. At the time of the trial, David was

fifty-nine years old, and Jeanette was forty-nine years of age. They do not have

children together.

       David had purchased a house in October 1993 for $28,000, making a

down payment of about $3000 and taking out a $25,200 mortgage.                 His

payments were $228.27 per month, beginning November 1, 1993. David and

Jeanette lived in this house while they were married and made improvements to

it, including new roofing and air conditioning. The mortgage was paid in full in

May 2008. In April 2009, the house had an assessed value of $52,800. The

realtor who sold the house to David offered a letter valuation on July 30, 2012,

estimating the house would sell for $36,000 to $42,000.
                                        3


      At the time the parties got married, David had a Vanguard 401k account.

One hundred dollars from each of his twice-monthly paychecks from Union

Pacific Railroad were placed in the Vanguard account. There was no evidence

as to when David began making these contributions, or the amount of the

account at the time David and Jeanette were married.            David continued

contributing to the account for two months ($400) after the couple was married

and then contributed nothing further. In 2008, the Vanguard account had a value

of $11,300. At trial, evidence indicates the account had a value of $19,812.39.

      During the marriage, David purchased a collectible 1970 Chevrolet Nova

for $13,100. An additional $8000 to $10,000 was spent on the vehicle. In March

2012, the parties had the Nova insured for $20,000. According to David, the

Nova is now in need of some significant motor repairs.

      At the time the parties married in 2002, Jeanette was employed cleaning

houses full-time for fifteen dollars per hour. She had obtained her GED in 1981.

In 2006 or 2007, Jeanette was employed by Express Shuttle transporting railroad

employees, working full time and making between nine and ten dollars per hour.

Jeanette, however, has degenerative disc disease, bulging disc disease, and

spurring on her vertebrae. She has had two back surgeries. Jeanette is now

permanently disabled. She is not to lift more than five pounds, vacuum, or climb

stairs. She can stand for no more than fifteen minutes. If in a car, Jeanette must

take a half-hour break after two hours.     Jeanette became eligible to receive

Social Security disability benefits beginning in May 2009, though the date of

disability was found to be December 1, 2008. A letter from the Social Security

Administration states Jeanette was entitled to past-due social security benefits
                                           4


for May 2009 through March 2011 in the amount of $11,684. At trial, Jeanette

testified she received that lump sum benefit payment, which went into the parties’

joint account and was spent. Her income is currently limited to the $526 per

month she receives in disability benefits.

         In March 2009, Jeanette was a passenger in a vehicle driven by her sister

when they were struck from behind. The driver of the vehicle that hit Jeanette

was to pay for her medical bills.       After the parties separated in April 2012,

Jeanette received a $7000 settlement for pain and suffering related to the

accident, of which her attorney received one-third.

         At the time David and Jeanette separated, David had been employed by

the Union Pacific Railroad as a machine operator for more than thirty years. At

the time of the dissolution trial in February 2013, David was earning twenty-six

dollars per hour and received non-taxable per diem and expense payments for

required travel.1 In 2012, the nontaxable payments exceeded $26,000.2 David

testified these amounts were “expense reimbursement,” but did not state whether

they were for actual or allowed expense amounts. There was no testimony as to

his actual expenses related to his employment but his amended financial affidavit

reflects monthly expenses for meals in the sum of $1000 and for motels in the

sum of $1200. David’s 2012 W-2 statement indicated his taxable wages were

$62,226.78.

         David lived with his daughter temporarily when he left the marital home

and then moved with his girlfriend into an apartment, which he furnished for


1
    The nontaxable allowance and per diem amounts varied per pay check.
2
    The nontaxable income averaged $2245 per month.
                                           5


about $5000. His rent is $450 per month. When David left the marital home at

the time of separation, he took the two vehicles—the Nova and a 2008 Chevrolet

HHR truck—both of which were titled in his name. On August 27, 2012, David

purchased a 2008 Equinox for $16,250. David did deliver to Jeanette the HHR,3

but at the time it had a broken driver-door handle, no power steering, and the

wheel bearings “were completely shot.” (Jeanette was advised by a mechanic

not to drive the vehicle out of town.) After the separation, David was making

double payments on the Nova and HHR debts, which he paid off by September

2012.

        In October 2012, Jeanette received her first temporary support check from

David. Prior to receiving that support check, her telephone, cable, and internet

services were discontinued for lack of payment. In order to provide for living

expenses, Jeanette used the settlement proceeds from the 2009 car accident

(about $4666), borrowed $3000 from a friend, pawned jewelry ($550), and sold a

boat and trailer ($500). In November 2012, Jeanette received a medical bill in

excess of $5500 from Wright Medical Center for services rendered in August

through October 2010.

        At the dissolution trial, the issues presented were the distribution of

property, allocation of debts, and Jeanette’s request for alimony. David did not


3
  A September 2012 order for temporary allowances stated David “is paying most of the
ongoing marital expenses” and ordered him to pay temporary spousal support of $1000
per month beginning October 1, 2012. An October 25, 2012 amended order for
temporary allowances clarified that David was to continue paying for the natural gas,
electricity, and water provided to the marital residence. He was also to continue to pay
for sewer and garbage service, the license and registration fees and the premium for
auto insurance on the vehicle driven by Jeanette, the real estate taxes and the insurance
on the residence, and he was to provide health insurance coverage for Jeanette. In
addition, temporary support was raised to $1150.
                                             6


believe Jeanette was entitled to any amount of the Vanguard account because

he had contributed to it prior to the marriage. Nor did he think she should get any

part of his pension.4 He asked that he be awarded the marital residence, which

he valued at $36,000, and his coin collection (unknown value). He was willing to

sell the Nova and split the proceeds, claiming the vehicle was then worth

between $3500 and $5000. David testified he could not continue to afford to pay

$1150 per month in support, and if ordered to do so, it should not extend past the

time he intended to retire at the age of sixty-two and one-half years.

       The district court entered a dissolution decree on July 18, 2013. The court

awarded the house to David, finding the value of the house to be $39,000, of

which $14,400 should be considered a joint marital asset. The court valued the

Nova at $17,500 and awarded it to David.5 The court also awarded David the

Equinox with a value that equaled the debt owed on it. David was assigned a life

insurance policy with a cash value of $2220.39. David received some household

items and the coins. The court rejected David’s claim to one-half the proceeds

from Jeanette’s sale of the boat and trailer, finding her “use of the proceeds to

pay her expenses was not unreasonable, and the court will not make any

adjustment to the parties’ property division as a result.” The court also rejected

the claim that Jeanette’s pawning of jewelry resulted in a dissipation of assets,




4
  David testified he had Tier I and Tier II retirement benefits through the railroad. Tier I
benefits are in lieu of social security payments and are not divisible. Tier II benefits
begin at David’s retirement and are subject to division by the formula enunciated in In re
Marriage of Benson, 545 N.W.2d 252, 255 (Iowa 1996).
5
  The district court found David’s testimony that the vehicle had declined in value to
$5000 despite having it insured for $20,000 “is not credible.”
                                           7


specifically finding “Jeanette’s testimony regarding what she had to do to make

living expenses is credible.”

       The court ruled, “Given that most of the marital property has been

awarded to David, the court finds that he should be responsible for those debts

listed in [Jeanette’s] financial affidavit [$10,321.96].”       The court found the

Vanguard account to be a marital asset and assigned it to David. 6 The court

entered a Qualified Domestic Relations Order with respect to David’s Tier II

benefits. David was also ordered to pay $2150 of Jeanette’s attorney’s fees.

Finally, David was ordered to pay Jeanette an equalization payment of $20,000.

       The court awarded the HHR vehicle to Jeanette and valued it at $2500.

She was also awarded one-half of parties’ 2012 income tax refund. The court

considered the pertinent statutory factors with respect to Jeanette’s request for

spousal support. The court found,

               It is likely that both parties have overstated their expenses.
       David’s expenses include monthly debt payments, while Jeanette
       does not include those amounts. While David has to spend
       substantial time on the road which increases his expenses, some of
       his listed expenses appear excessive. Furthermore, he will now be
       able to stop paying expenses for two homes which will decrease his
       expenses.
               A marriage of less than 11 years is less likely to result in an
       award of permanent alimony. However, when the parties married
       in 2002, Jeanette was not disabled. She leaves the marriage
       disabled and with little earning capacity. Accordingly, the court
       finds that an award of alimony is appropriate.
               Jeanette’s economic needs will be greatest in the next few
       months while she finds a new home and re-establishes her life.

6
  The court mistakenly found David “started making payments to this account two
months before the parties were married.” David, however, testified he made payments
for only two months after the marriage. The district court concluded, “Despite David’s
position, the court finds this to be a marital asset. Even if a portion of David’s
contribution occurred prior to marriage, the court can still include the entire amount as
marital property, Iowa Code § 598.21(1)(b).”
                                         8


       However, she will receive David’s equalization property payment
       which will assist her during that time.

The court awarded Jeanette permanent spousal support of $1500 per month.

When she begins to receive a portion of David’s Tier II retirement benefits,

spousal support would reduce to $1000 per month, which was to continue until

the death of either party or Jeanette’s remarriage.

       On appeal David challenges the property distribution, the debt allocation,

and the award of alimony.

       II. Scope and Standard of Review.

       We review dissolution cases de novo.           In re Marriage of Sullins, 715

N.W.2d 242, 247 (Iowa 2006). We give weight to the district court’s findings,

especially regarding the credibility of witnesses, but are not bound by them. Iowa

R. App. P. 6.904(3)(g). “Precedent is of little value as our determination must

depend on the facts of the particular case.” In re Marriage of White, 537 N.W.2d

744, 746 (Iowa 1995).

       We afford the trial court considerable latitude in determining spousal

support awards. See Benson, 545 N.W.2d at 257. We will disturb the district

court’s ruling only where there has been a failure to do equity. Id.

       III. Discussion.

       A. Property distribution. David contends the property distribution was

inequitable. We examine the entire record and adjudicate anew the issue of

property distribution. In re Marriage of McDermott, 827 N.W.2d 671, 676 (Iowa

2013). We will disturb the district court’s ruling only when there has been a

failure to do equity. Id.
                                         9

      1. Vanguard Account.       David first argues the trial court should have

awarded the entire Vanguard account to him. In his reply brief he clarifies his

request that the account not be considered a marital asset.

      In the dissolution decree, the district court is to divide the property of the

parties equitably. Iowa Code § 598.21(5) (2013) (listing factors the court is to

consider when dividing the assets and debts of the parties). What is equitable

depends upon the unique circumstances of each case. Sullins, 715 N.W.2d at

247. Though equality is most often equitable, it is not required. In re Marriage of

Keener, 728 N.W.2d 188, 193 (Iowa 2007). “Property division and alimony should

be considered together in evaluating their individual sufficiency.” In re Marriage

of Trickey, 589 N.W.2d 753, 756 (Iowa Ct. App. 1998).

      “Under our statutory distribution scheme, the first task in dividing property

is to determine the property subject to division.” In re Marriage of Fennelly, 737

N.W.2d 97, 102 (Iowa 2007). Iowa Code section 598.21(5) requires “all property,

except inherited property or gifts received [or expected] by one party,” to be

equitably divided between the parties.

      We have previously held this broad declaration means the property
      included in the divisible estate includes not only property acquired
      during the marriage by one or both of the parties, but property
      owned prior to the marriage by a party. The district court may not
      separate a premarital asset from the divisible estate and
      automatically award it to the spouse that owned the property prior
      to the marriage. Instead, “property brought to the marriage” by
      each party is merely one factor among many to be considered
      under section 598.21. Other factors include the length of the
      marriage, contributions of each party to the marriage, the age and
      health of the parties, each party’s earning capacity, and any other
      factor the court may determine to be relevant to any given case.

Fennelly, 737 N.W.2d at 102 (citations, quotation marks, and alterations omitted).
                                         10


       However, “[p]remarital property does not merge with and become marital

property simply by virtue of the marriage.”       In re Marriage of Wendell, 581

N.W.2d 197, 199 (Iowa Ct. App. 1998). Our court has stated, “If a marriage lasts

only a short time, the claim of either party to the property owned by the other

prior to the marriage or acquired by gift or inheritance during the brief duration of

the marriage is minimal at best.” In re Marriage of Hass, 538 N.W.2d 889, 892

(Iowa Ct. App. 1995) (finding division equitable in three-year marriage where

there was a “vast difference” in assets brought to the marriage); see In re

Marriage of Steenhoek, 305 N.W.2d 448, 453 (Iowa 1981) (upholding division of

property in five-year marriage where former spouse received credit for purchase

price of real property, which funds he brought to the marriage); see also In re

Marriage of Wallace, 315 N.W.2d 827, 830-31 (Iowa Ct. App. 1981), and cases

cited therein regarding marriages of brief duration.      On the other hand, in a

marriage of long duration, an award of spousal support and a substantially equal

property division may be appropriate, especially where there is a great disparity

in earning capacity. In re Marriage of Geil, 509 N.W.2d 738, 742 (Iowa 1993)

(nineteen-year marriage); see also Fennelly, 737 N.W.2d at 103-04 (fifteen-year

marriage).

       The district court found the Vanguard account to be a marital asset,

refused to divide the Vanguard account, and awarded it to David. David argues

this decision was based upon the court’s erroneous factual finding that most of

the contributions to the Vanguard account occurred during the marriage. We

acknowledge this erroneous finding as David’s testimony was that only $400 was

contributed to the account during the marriage.          Yet, “all property, except
                                        11


inherited property or gifts received [or expected] by one party,” is subject to

division under Iowa Code section 598.21(5). Because property brought into the

marriage is only one factor among many considered under section 598.21(5), we

conclude the parties’ ten-year marriage is not such a short time that David is

entitled to full credit to preclude the court from considering a division of the

Vanguard account. See McDermott, 827 N.W.2d at 678 (“The district court may

assign varying weight to premarital property, but should not automatically award

it to the spouse who owned the property prior to the marriage.”).

       2. Chevrolet Nova. David complains the district court erred in finding the

value of the Nova to be $17,500. But we—like the trial court—find David’s claims

of the sharply diminished value of the Nova not credible and decline to make

modifications to the award on this ground. The district court’s value was within

the permissible range of the evidence.       See In re Marriage of Hansen, 733

N.W.2d 683, 703 (Iowa 2007) (“Ordinarily, a trial court’s valuation will not be

disturbed when it is within the range of permissible evidence.”).

       3. Accident Settlement. David also argues we should include Jeanette’s

$7000 settlement from the accident as a marital asset for purposes of

determining an appropriate equalization payment. A personal injury settlement is

a marital asset to be divided as the circumstances of the case require. See In re

Marriage of McNerney, 417 N.W.2d 205, 208 (Iowa 1987) (“Insofar as the

[personal injury] award is intended to replace pain and suffering it represents

personal property of the injured spouse and is not subject to equitable

distribution.”). Although the evidence here does not identify what portion of the

settlement was for pain and suffering, the evidence reflects that the monies were
                                          12


used on marital obligations, Jeanette’s living expenses, and we decline to award

David a portion of the settlement.

       4. Debts. David argues the district court erred in requiring him to pay

Jeanette’s debts as listed on her financial affidavit. Specifically, he contends

(1) the debt to Wright Medical Center in the amount of $5519.50 is an expense

that arose out of the 2009 automobile accident that should have been covered by

the other party or paid out of Jeanette’s settlement check,7 (2) additional medical

expenses listed are not accompanied by information as to why the expenses

occurred, (3) her claims she had to borrow money before receiving temporary

support due to an inability to pay for living expenses should be rejected because

she had “ample amounts of funds to meet her living expenses”;8 (4) the amount

owed to the pawn shop is not a “debt”; and (5) he should not be required to pay

for cable and internet services because they are not necessities.

       We will address some of these complaints, but we dismiss without further

discussion David’s contentions concerning the Mediacom debt (item 5 above)

and the medical expenses other than Wright Medical Center (item 2) because we

find no reason to disturb the district court’s rulings as to those debts. However,

we note the Mediacom debt was paid by Jeanette prior to the trial so, in essence,

David shall reimburse her for the sum paid. The Mid-American utility bill should

7
  David argues Jeanette’s $7000 settlement for the automobile accident included the
payment of her medical expenses. However, Jeanette testified the person who hit her
was to be responsible for medical expenses, and the $7000 settlement was for pain and
suffering.
8
  This argument assumes Jeanette was receiving the ordered temporary support, which
the record clearly establishes was not paid until October 1, 2012. The parties separated
in April, six months before Jeanette received the first payment of $1150. In the
meantime, Jeanette’s telephone, cable, and internet were shut off. Electricity and water
services threatened termination before David paid those bills. Jeanette had no reliable
transportation.
                                        13


have also been excluded from the total sum to be paid by David because he paid

it prior to trial.

        With respect to the debt owed to Dave Govern listed in the amount of

$3000, Jeanette testified she borrowed money from this friend to assist with living

expenses as David’s payments of temporary support were not timely paid. She

also testified that debt had been reduced to $2400 because she had paid him

$600 when she received a support check. We note that at the time of trial,

Jeanette had received all temporary support. To require David to pay this debt

essentially increases his temporary support obligation as the monies from Dave

Govern were used by Jeanette to pay for her living expenditures pending the

dissolution action. Although David could be responsible for any interest on this

loan as it was incurred due to his untimely payments, there was no evidence that

Jeanette incurred any interest on the loan. Accordingly, David shall not be

obligated to reimburse Jeanette for this debt.

        We agree that David need not pay the pawn shop “debt” listed at $790.

This amount indicates the cost to redeem the jewelry items Jeanette pawned,

which Jeanette testified was no longer possible.        Accepting this testimony,

Jeanette received money for the items pawned and cannot retrieve the actual

items, so no “debt” is owed.

        With respect to the $5519.50 that Wright Medical Center is claiming is

owed by Jeanette, the trial court ordered David to pay this amount, finding

spouses are liable for the medical expenses of the other.         See Iowa Code

§ 597.14 (“The reasonable and necessary expenses of the family . . . are

chargeable upon the property of both husband and wife, or either of them, and in
                                         14

relation thereto they may be sued jointly or separately.”); St. Luke’s Med. Ctr. v.

Rosengartner, 231 N.W.2d 601, 602 (Iowa 1975) (finding medical and hospital

expenses constitute “expenses of the family”).         David argues that Jeanette

testified neither she nor David should be responsible for this charge.

       We agree to the extent this debt is owed by one of the parties, David

should pay it. If a third party or insurance is available to pay the obligation, David

shall be relieved of the obligation. Jeanette shall make reasonable efforts to

assist David to ascertain the status of the debt and whether an alternate payer

exists. Based upon all the foregoing, we modify the decree to the extent that

David shall pay Jeanette’s debts in the sum of $5926.82 subject to her obligation

to determine if an alternate payer exists to pay Wright Medical Center.

       5. Cash Equalization Payment.          As we have noted, the district court

awarded David the marital home but found $14,400 of its value was to be

considered a marital asset.9 While we might quibble with the district court’s

valuation of the house or the value that should be considered a marital asset, 10

we will view it together with the court’s ruling with respect to the Vanguard

account and all other assets distributed and debts allocated. See In re Marriage

of Scheppele, 524 N.W.2d 678, 679 (Iowa Ct. App. 1994) (noting we view all

economic aspects of decree as an integrated whole).

       David will leave the marriage with the only assets of value, an ample

income with considerable nontaxable allowances, and significant pension

9
   We observe that the payments made on the house during the marriage exceeded
$15,700 and the couple spent several thousand dollars either maintaining or upgrading
the house.
10
   See McDermott, 827 N.W.2d at 679 (noting we do not disturb the district court’s
valuation of an asset where it is within the permissible range of evidence).
                                         15


benefits. On the other hand, Jeanette is permanently disabled, has little if any

earning capacity, has several years before she is eligible for further age-based

benefits, and has an income presently limited to disability payments of $526 per

month. But it would be unjust to disregard David’s premarital assets, the debt

allocated to him, and his alimony obligation. Under these circumstances, we

modify the cash settlement to require David to pay $16,000 upon the same

payment terms provided by the district court.

       B. Spousal support. In awarding Jeanette permanent spousal support,

the trial court stated,

               A marriage of less than 11 years is less likely to result in an
       award of permanent alimony. However, when the parties married
       in 2002, Jeanette was not disabled. She leaves the marriage
       disabled and with little earning capacity. Accordingly, the court
       finds that an award of alimony is appropriate.
               Jeanette’s economic needs will be greatest in the next few
       months while she finds a new home and re-establishes her life.
       However, she will receive David’s equalization property payment
       which will assist her during that time. An award of rehabilitative
       alimony does not appear to be appropriate because it is doubtful
       that any period of education or re-training will be possible given her
       disability.
               Given the parties’ circumstances, an award of traditional
       alimony appears to be necessary to do equity between the parties.
       The present amount ordered for temporary alimony [$1150] shall
       continue for August and September, 2013. The court finds that,
       with the reduction in payments for two homes, David will be able to
       increase the amount of alimony to $1500 per month. He shall
       begin this monthly payment October 1, 2013. One-half shall be
       paid the 1st of each month and one-half shall be paid on or before
       the 15th of each month. Payments shall be made through the
       Wright County Clerk of Court. Payments shall continue until David
       reaches age 63 or until he retires from the railroad, whichever is
       later. Upon his retirement, Jeanette will receive part of David’s
       railroad retirement benefit, at which time alimony shall be reduced
       to $1,000. Once he is age 63, David cannot reduce his alimony
       until after Jeanette receives her first payment from his railroad
       pension. Alimony shall continue until the death of either party or
       until Jeanette’s remarriage.
                                        16



       Spousal support is a stipend paid to a former spouse in lieu of the legal

obligation to provide financial assistance. See In re Marriage of Anliker, 694

N.W.2d 535, 540 (Iowa 2005).          “Whether spousal support is justified is

dependent on the facts of each case.” In re Marriage of Hazen, 778 N.W.2d 55,

61 (Iowa Ct. App. 2009). “Even though our review is de novo, we accord the trial

court considerable latitude in making this determination and will disturb the ruling

only when there has been a failure to do equity.” Benson, 545 N.W.2d at 257.

We consider property division and spousal support together in evaluating their

individual sufficiency. In re Marriage of McLaughlin, 526 N.W.2d 342, 345 (Iowa

Ct. App. 1994).

       Iowa recognizes three types of spousal support: traditional, rehabilitative,

and reimbursement. In re Marriage of Francis, 442 N.W.2d 59, 63-64 (Iowa

1989). Traditional spousal support is awarded when the economically dependent

spouse is incapable of self-support. Id. at 63; see also In re Marriage of Becker,

756 N.W.2d 822, 826 (Iowa 2008).

       A party does not enjoy an absolute right to spousal support after

dissolution of the marriage. See Iowa Code § 598.21A(1) (providing that “the

court may grant an order requiring support payments to either party”). The award

is discretionary, and should be based on the factors identified by the legislature.

Those factors include, but are not limited to: (1) the length of the marriage;

(2) the age and physical and emotional health of the parties; (3) the property

distribution; (4) the education level of the parties at the time of the marriage and

at the time the action commenced; (5) the earning capacity of the parties; and
                                        17


(6) the feasibility of the party seeking support become self-supporting at a

standard of living enjoyed during the marriage. Iowa Code § 598.21A(1).

         The determination of the need for spousal support and the amount of any

such support depends on the unique facts and circumstances of each case. In re

Marriage of Brown, 776 N.W.2d 644, 647 (Iowa 2009) (stating precedent is of

little value because the decision to award support and the determination of the

amount of such support is based on the unique facts and circumstances of each

case).    A party is entitled to receive support only in an amount sufficient to

maintain the standard of living previously enjoyed without destroying the other

party’s right to enjoy a comparable standard of living. In re Marriage of Hayne,

334 N.W.2d 347, 351 (Iowa Ct. App. 1983).

         David complains he is not able to afford the ordered $1500 per month and

that the award denies him the right to maintain his standard of living. The record

belies this claim. Considering only his taxable earnings, David has earnings in

excess of $5100 per month. In his amended affidavit of financial status, he

claims expenses of $5091 per month, but this includes $1000 for meals and

$1200 for motels. We assume these expenses (at least the motels and the

majority of meals) are covered by his non-taxable expense reimbursement, which

averages $2245 per month. He also claims a $289 per month expense for the

Nova and HHR, but he testified those vehicles were paid off prior to trial. And as

noted by the trial court, his expenses would decrease when he was responsible

for only one household, rather than two.

         In reviewing the record and the factors contained in section 598.21A,

although the sum of $1500 is perhaps generous, David will only be obligated to
                                           18


pay this sum until age sixty-three, or whenever he retires, whichever is later.11

We acknowledge permanent alimony is typically awarded only in longer

marriages; Jeanette’s disability weighs heavily in our determination to affirm the

alimony award.

       We modify only to the extent that the spousal support payments may not

be reduced “until Jeanette receives her first payment from his railroad pension.”

We believe the district court was simply setting the time when David’s payments

reduced in amount to $1000 and did not limit David’s future ability to seek

modification of the alimony, and we modify accordingly.

       IV. Appellate Attorney Fees.

       Jeanette requests an award of appellate attorney fees in the amount of

$7500. Appellate attorney fees are not a matter of right, but rest in the court’s

discretion. In re Marriage of Oakland, 699 N.W.2d 260, 270 (Iowa 2005). We

consider “the needs of the party seeking the award, the ability of the other party

to pay, and the relative merits of the appeal.” In re Marriage of Geil, 509 N.W.2d

738, 743 (Iowa 1993). In light of our minimal modifications of the decree, David’s

greater ability pay, and Jeanette’s needs, we award Jeanette $1500 in appellate

attorney fees.

       Costs on appeal are assessed to David.

       AFFIRMED AS MODIFIED.




11
   Under federal law, Jeanette also will be eligible to receive a monthly annuity based
upon David’s Tier I benefits when she turns sixty-two years of age, if she is not married
at the time, as the marriage exceeded ten years—but it may affect her current disability
payments. See 45 U.S.C.A. § 231c.